Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thanh Tan Nguyen appeals the district court’s order dismissing his employment discrimination action for lack of jurisdiction under Fed.R.Civ.P. 12(b)(1). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Nguyen v. Donahoe, No. 8:13-cv-00800-AW, 2013 WL 3730681 (D.Md. July 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.